227 F.2d 518
Matter of FLORIDA EAST COAST RAILWAY COMPANY, Debtor.The CHASE-MANHATTAN BANK et al., as Trustees of First andRefunding Mortgage, etc., F. K. Conn et al., andSt. Joe Paper Company et al., Appellants,v.ATLANTIC COAST LINE RAILROAD COMPANY et al., Appellees.
No. 15780.
United States Court of Appeals Fifth Circuit.
Dec. 13, 1955.

Robert T. McCracken, Philadelphia, Pa., Howard P. Macfarlane, George W. Ericksen, Tampa, Fla., Giles J. Patterson, Jacksonville, Fla., Robert L. Trescher, Sidney L. Wickenhaver, Montgomery, McCracken, Walker & Rhoads, Philadelphia, Pa., Edwin W. Cooney, Edward E. Watts, Jr., Mitchell, Capron, Marsh, Angulo & Cooney, New York City, for St. Joe Paper Co. and Trustees under will of Alfred I. duPont, Deceased.
Clifton S. Thomson, New York City, Chester Bedell, Fred H. Kent, Jacksonville, Fla., Adair Ulmer, Murchison, Kent & Ashby, Jacksonville, Fla., for Trustees under will of Alfred I. duPont, Deceased.
Robert M. McCulloch, Appleton, Rice & Perrin, New York City, Bedell & Bedell, Jacksonville, Fla., for Chase-Manhattan Bank and J. Bryson Aird, Successor Trustees Under Debtor's First and Refunding Mortgage.
Edward W. Bourne, New York City, R. B. Gwathmey, Wilmington, N.C., J. Kenneth Campbell, William A. Boylan, Alexander & Green, New York City, Charles Cook Howell, Charles Cook Howell, Jr., Howell & Kirby, Jacksonville, Fla., for appellee Atlantic Coast Line R. Co.
Dewey, Ballantine, Bushby, Palmer & Wood and Joseph Schreiber, New York City, for appellees W. R. Kenan, Jr., A. R. MacMannis, W. E. Smith and Harold B. Wahl.
Before HUTCHESON, Chief Judge, and BORAH and BROWN, Circuit Judges.
PER CURIAM.


1
The order of the District Court is affirmed.  Atlantic Coast Line Railroad Co. v. St. Joe Paper Co., 5 Cir., 216 F.2d 832, certiorari denied 348 U.S. 963, 75 S.Ct. 524.